Exhibit 10.2

 

 

 

CLINICAL RESEARCH CONSULTING AGREEMENT

This Clinical Research Consulting Agreement (the “Agreement”) is made and
entered into by and between Rigel Pharmaceuticals, Inc., a Delaware corporation
located at 1180 Veterans Boulevard, South San Francisco, CA 94080 (“Rigel”), and
Elliott Grossbard located at (“Consultant”).  Rigel and Consultant are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

Whereas, Rigel desires to engage Consultant to assist Rigel in connection with
the clinical development of its proprietary compounds;

Whereas, Consultant has the requisite expertise in the area of clinical trials
and is willing to serve as a clinical research consultant to Rigel;

Therefore, Rigel and Consultant desire to enter into this Agreement.

In consideration of the foregoing and the mutual promises and covenants
contained in this Agreement, Rigel and Consultant agree to the following:

1. Engagement of Services; Compensation.  Consultant, pursuant to the provisions
of this Agreement, agrees to provide consulting services to Rigel as such
services are further described in Exhibit A (collectively, the
“Services”).  Exhibit A also sets forth the nature and amount of Services, the
location and time for providing Services (if designated), the rate of payment
for Consultant’s Services, the timing of such payments, the nature of any equity
compensation Consultant will receive as compensation for Services (if
applicable), reimbursable expenses, and other terms and conditions appropriate
or necessary for or relevant to the performance of Services. Consultant will
perform all Services for Rigel in good faith and to the best of Consultant’s
ability, consistent with accepted standards for human clinical trial program
management in the biopharmaceutical industry. 

2. Rigel’s Confidential Information.

(a) “Confidential Information” During the term of this Agreement and in the
course of Consultant's performance hereunder, Consultant may receive and
otherwise be exposed to confidential and proprietary information relating to
Rigel's business practices, strategies and technologies as well as information
of third parties as to which Rigel has an obligation of confidentiality.  Such
confidential and proprietary information may include, but is not limited to:
information relating to Rigel’s proprietary compounds in clinical development,
protocols and clinical research programs, pre-clinical or clinical data,
standard operating procedures, patents, trade secrets, research technology and
business strategies, Consultant Work Product and Consulting Inventions (as
defined in 3(a) and 3(c) respectively), developments, designs, applications,
improvements, trade secrets, formulae, compound structures, ideas, know-how,
methods or processes, discoveries, techniques, information regarding plans for
research, development, new products, marketing business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and information regarding the skills and compensation of employees of
Rigel.  Consultant agrees that all Confidential Information, whether presently
existing or developed in the future, whether or not patentable or registrable
under copyright law, shall be the sole property of Rigel and its assigns, and
that Rigel and its assigns shall be the sole owner of intellectual property and
other rights in connection with such Confidential Information.

(b) Recognition of Rigel’s Rights; Nondisclosure. During the term of this
Agreement and for seven (7) years after its termination, Consultant will keep in
confidence and trust all Confidential Information.  Consultant shall not use, or
disclose to any third party, Confidential Information or anything related to
such information without the prior written consent of Rigel, unless such actions
are required in the ordinary course of performing Services for Rigel pursuant to
this Agreement.  Consultant agrees not to disclose, without the prior written
consent of Rigel the terms and

1

 

--------------------------------------------------------------------------------

 



conditions under which Consultant will provide Services under this
Agreement.  Consultant may disclose the fact that Consultant serves as a
Consultant to Rigel Pharmaceuticals, Inc., a biotechnology company.  Consultant
agrees not to reproduce Confidential Information in any format, except as
necessary and as permitted by Rigel for Consultant’s performance of Services. 

(c) Nondisclosure of Third-Party Information.  Consultant understands that Rigel
has received, and in the future will receive, information from third parties
that is confidential or proprietary (“Third-Party Information”).  Consultant
recognizes Rigel’s duty to maintain the confidentiality of such
information.  During the term of this Agreement and thereafter, Consultant will
hold Third-Party Information in the strictest confidence and will not disclose
or use Third-Party Information except as permitted by the agreement between
Rigel and such third party, and as necessary for performing Services under this
Agreement, unless expressly authorized to act otherwise by a written statement
of an authorized representative of Rigel.

3. Ownership of Work Product; Background Technology and Consulting Inventions.

(a) Work Product.   Consultant may, in the course of providing Services on
Rigel’s behalf, generate, create, conceive of and modify work product
(collectively “Work Product”), and Consultant agrees that all such Work Product
is considered “work made for hire” (as defined in 17 USC §§ 101 et seq.) and is
the sole and exclusive property of Rigel. To the extent that any Work Product
does not qualify as a “work made for hire”, Consultant shall assign all Work
Product to Rigel in accordance with the terms of this Section 3. Consultant
hereby assigns all of its right, title and interest in and to all Work Product
to Rigel, including without limitation, all patents, trademarks, copyrights and
other proprietary rights relating thereto. 

(b) Consulting Inventions; Assignment. Consultant agrees to disclose to Rigel,
and hereby assigns to Rigel, Consultant’s entire right, title and interest in
and to any and all inventions, ideas, methods, works of authorship, know-how or
discoveries made, conceived or reduced to practice by Consultant, alone or
jointly with others, in the performance of Services hereunder or arising from
Consultant’s use of Rigel’s Confidential Information, whether or not patentable
or otherwise protectable (the “Consulting Inventions”).  Consultant agrees that
all such Consulting Inventions are the sole and exclusive property of Rigel. 

(c) Assistance.  Consultant further agrees to execute all papers, including
patent applications, invention assignments and copyright assignments, and
otherwise assist Rigel as reasonably required to perfect in Rigel all right,
title and interest in Consultant's Work Product and Consultant Inventions
expressly granted to Rigel under this Agreement.  Such assistance shall include
but not be limited to providing affidavits or testimony in connection with
patent interference, validity or infringement proceedings and other legal
proceedings.  Costs related to such assistance, if required, shall be paid by
Rigel.  Consultant’s obligation to assist Rigel as described above in this
paragraph shall continue beyond the termination of this Agreement.  If Rigel is
unable, after reasonable effort, to secure Consultant’s signature on any
document as provided in this Section 3(d), Consultant hereby designates and
appoints Rigel and its duly authorized officers and agents as its agent and
attorney in fact to execute, verify and file applications, and to do all other
lawfully permitted acts necessary to achieve the intent of this Section 3(d)
with the same legal force and effect as if executed by Consultant.

4. No Conflicting Obligation. Consultant certifies that Consultant has not and
will not enter into any agreement either written or oral, in conflict with this
Agreement.  Absent a conflict of interest, Consultant is free to provide
Services to any other entity during the performance of this
Agreement.  Consultant shall list the names of all other entities for which
Consultant performs consulting services on Exhibit B, which shall be updated
from time to time during the term of this Agreement to reflect Consultant’s
consulting relationships.

5. No Improper Use of Third-Party Materials.  Consultant agrees not to bring to
Rigel or to use in the performance of Services any materials or documents of a
present or former employer of Consultant, or of Consultant’s employees, or any
materials or documents obtained by Consultant under a binder of confidentiality
imposed by reason of another of Consultant’s contracting relationships, unless
such materials or documents are generally available to the public or Consultant
has authorization from such present or former employer or client for the
possession and unrestricted use of such materials.  Consultant understands that
Consultant is not to breach any obligation of confidentiality or non-

2

 

--------------------------------------------------------------------------------

 



use of confidential information that Consultant has to present or former
employers and agrees to fulfill all such obligations during the term of this
Agreement.

6. Independent Contractor.  Rigel and Consultant agree that Consultant is an
independent contractor and not an agent or employee of Rigel.  Consultant has no
authority to act on behalf of Rigel or obligate Rigel by contract or otherwise
except as expressly authorized by Rigel’s Vice President of Clinical Development
or her designee. Consultant shall be responsible for payment of any applicable
income taxes or other taxes in connection with his/her work and Consultant will
not be eligible to participate in any benefit plan, program, employment
policies, or workers’ compensation insurance provided by Rigel.

7. Term and Termination. Unless previously terminated as set forth below, the
term of this Agreement shall commence on July 2, 2016 and shall terminate twnty
four (24) months thereafter (the “Initial Term”), subject to renewal for
additional six (6) month periods (each a “Renewal Term”) upon the mutual written
consent of both parties. Notwithstanding the foregoing, if the Consultant
continues to provide Services at Rigel’s request beyond Initial Term or Renewal
Term, this Agreement shall be deemed to be in full force and effect until such
Services are complete.  Consultant may terminate this Agreement upon two weeks
written notice to Rigel.  Rigel may terminate this Agreement at any time with
notice to Consultant.

8. Effect of Termination.

(a) Upon the termination of this Agreement, Consultant shall be released from
all obligations to perform Services, except that any termination of this
Agreement shall not relieve Consultant of Consultant’s obligations under
Sections 2, 3, 6, 8, 9 and 10 hereof, nor shall any such termination relieve
Consultant or Rigel from any liability arising from any breach of this
Agreement.

(b) Upon any termination of this Agreement pursuant to Section 7, Consultant
shall promptly deliver to Rigel all documents and other materials of any nature
in Consultant’s possession pertaining to the Services, together with all
documents and other items containing or pertaining to any Confidential
Information.  Consultant shall not retain copies of any such documents or other
materials after termination of this Agreement.

9. Legal and Equitable Remedies.    Because Consultant’s services are personal
and unique and because Consultant will have access to and become acquainted with
the Confidential Information of Rigel, Rigel shall have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief without prejudice to any other rights and remedies that
Rigel may have for a breach of this Agreement. 

10. General.  This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the parties hereto; provided that Consultant may
not assign or delegate Consultant’s obligations under this Agreement.  This
Agreement shall be interpreted and enforced in accordance with the laws of the
State of California, regardless of its choice of law principles. In connection
with any claim or controversy arising out of or related to this Agreement, each
of the Parties hereby consents to a court of applicable jurisdiction in the
state of California, and each party hereby consents to the jurisdiction and
venue of such court.  If one or more of the provisions in this Agreement are
deemed unenforceable by law, then such provision will be deemed stricken from
this Agreement and the remaining provisions will continue in full force and
effect.    This Agreement, together with its Exhibits, constitute the final,
exclusive and complete understanding and agreement of the parties hereto and
supersede all prior understandings and agreements.  Any waiver, modification or
amendment of any provision of this Agreement shall be effective only if in
writing and signed by an authorized representative of each party.  All notices
under this Agreement shall be in writing and shall be deemed given upon personal
delivery or sent by certified or registered mail, three (3) days after the date
of mailing to the Party’s address listed in the preamble of this Agreement.



3

 

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties hereto have executed this Agreement as of the
Effective Date.

Rigel Pharmaceuticals, Inc.Elliott Grossbard

 

 

 

 

 

 

 

 

 

By:

/s/ James Diehl

 

By:

/s/ Elliott Grossbard

Name: James Diehl

 

 

 

Title: VP of IP & Assoc. GC

 

 

 

 

 







4

 

--------------------------------------------------------------------------------

 



Exhibit A

 

SERVICES AND COMPENSATION

 

Consulting Services (the “Services”):

 

Consult

 

Provision of Services; Location for Provision of Services; Reporting:  

 

Consultant shall provide Services under this Agreement as requested or
authorized in writing by Rigel’s Chief Medical Officer (CMO) or her designee.
Services will be performed either remotely or in person at Rigel’s facilities
located at 1180 Veterans Boulevard, South San Francisco, California.  During the
term of the Consulting Period, Consultant will report to Rigel’s CMO, who will
supervise Consultant’s performance of the Services. 

 

 

Compensation for Services; Contingencies on Term:

 

Consultant shall be paid $500.00 (USD) per hour for Services requested by
Rigel’s CMO and actually provided, up to 30 hours per month, to a maximum amount
of $180,000 (USD) per year over the two (2) year term.

 

 

Invoicing and Timing of payment(s); Retainer:

 

Consultant shall invoice Rigel within thirty (30) days from the date of Services
provided for the Services provided in the preceding 30 day period.  Consultant
and Rigel may agree on weekly or bi-monthly invoicing and payment, if preferred
by Consultant and approved by Rigel. Consultant’s invoice shall contain the
date(s) and the number of hours of Service actually provided, a description of
the Services, as well as the total amount due to Consultant by Rigel. Rigel will
issue payment by check within thirty (30) days of receipt of each invoice and
send payment to the Address for Payment listed below.

 

Address for Payment:

 

 

 

 

 

 

 

/s/ JD

 

/s/ EG

Initials

 

Initials

Rigel Pharmaceuticals, Inc.

 

Consultant

 





5

 

--------------------------------------------------------------------------------

 



Exhibit B

OTHER CONSULTING ACTIVITIES

None

 

 

 

 

 

 

 

 

 

 

 

/s/ JD

 

/s/ EG

Initials

 

Initials

Rigel Pharmaceuticals, Inc.

 

Consultant

 

 

 

 

6

 

--------------------------------------------------------------------------------